Supreme Court of Louisiana
FOR IMMEDIATE NEWS RELEASE                                         NEWS RELEASE #046


FROM: CLERK OF SUPREME COURT OF LOUISIANA



The Opinions handed down on the 22nd day of September, 2017, are as follows:



PER CURIAM:


2016-C-1443       JOHN W. SMITH v. HIGHLINES CONSTRUCTION CO., INC., AND THE GRAY
                  INSURANCE COMPANY
                  In light of our opinion in Burgess v. Sewerage & Water Board of
                  New Orleans, 16-2267 (La. 6/29/17), ___ So. 3d ___, the judgment
                  of the court of appeal is vacated and set aside insofar as it
                  finds claimant was not entitled to reimbursement.     The case is
                  remanded   to  the   Office   of  Workers’   Compensation  for  a
                  determination, consistent with the interpretation of La. R.S.
                  23:1203(A) set forth in Burgess, of whether the out-of-state
                  pharmacy’s services were not available in Louisiana or whether
                  the out-of-state pharmacy can provide services for comparable
                  costs to those of a Louisiana pharmacy. In all other respects,
                  the judgment of the court of appeal is affirmed.

                  WEIMER, J., dissents and assigns reasons.
                  GENOVESE, J., concurs in the result and assigns reasons.
 9/22/17

                      SUPREME COURT OF LOUISIANA

                                 No. 2016-C-1443

                                 JOHN W. SMITH

                                     VERSUS

                HIGHLINES CONSTRUCTION CO., INC., AND
                    THE GRAY INSURANCE COMPANY

     ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, SECOND
     CIRCUIT, OFFICE OF WORKERS’ COMPENSATION DISTRICT 1E


PER CURIAM


      In light of our opinion in Burgess v. Sewerage & Water Board of New

Orleans, 16-2267 (La. 6/29/17), ___ So. 3d ___, the judgment of the court of

appeal is vacated and set aside insofar as it finds claimant was not entitled to

reimbursement. The case is remanded to the Office of Workers’ Compensation for

a determination, consistent with the interpretation of La. R.S. 23:1203(A) set forth

in Burgess, of whether the out-of-state pharmacy’s services were not available in

Louisiana or whether the out-of-state pharmacy can provide services for

comparable costs to those of a Louisiana pharmacy. In all other respects, the

judgment of the court of appeal is affirmed.
09/22/17

                  SUPREME COURT OF LOUISIANA


                                  No. 2016-C-1443

                                 JOHN W. SMITH

                                      VERSUS

               HIGHLINES CONSTRUCTION CO., INC., AND
                  THE GRAY INSURANCE COMPANY

           On Writ of Certiorari to the Court of Appeal, Second Circuit,
                  Office of Workers’ Compensation District 1E


WEIMER, J., dissenting.

      Having granted the writ of certiorari in this matter, I would issue a full opinion

based upon the record before this court.
09/22/17



                     SUPREME COURT OF LOUISIANA

                                 No. 2016-C-1443

                                JOHN W. SMITH

                                     VERSUS

               HIGHLINES CONSTRUCTION CO., INC. AND
                  THE GRAY INSURANCE COMPANY


  ON WRIT OF CERTIORARI TO THE COURT OF APPEAL, SECOND
  CIRCUIT, OFFICE OF WORKERS’ COMPENSATION DISTRICT 1E


GENOVESE, J., concurs in the result and assigns reasons.


      I concur with the majority’s remand only to the extent of having the Office of

Worker’s Compensation determine whether the out-of-state pharmacy services were

not available in Louisiana or whether the out-of-state pharmacy can provide services

for comparable costs to those of a Louisiana pharmacy. In all other respects, and

particularly with respect to the issue of choice of pharmacy in a worker’s

compensation case, I maintain the position which I previously articulated in my

dissent in Burgess v. Sewerage & Water Board of New Orleans, 16-2268 (La.

6/29/17), __ So.3d __, that the choice of pharmacy does not necessarily rest with the

employer.